DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed March 15, 2022.
In view of the Amendments to the Claims filed March 15, 2022, the rejections of claims 1-20 under 35 U.S.C. 103 previously presented in the Office Action sent December 15, 2021 have been modified only in response to the Amendments to the Claims.
Claims 1-20 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-12, and 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 4,106,279) in view of Kasichainula (U.S. Pub. No. 2018/0159013 A1).
With regard to claims 1 and 10, Martin et al. discloses a thermoelectric element based watch comprising: 
a first thermally conductive element serving as a hot end of the thermoelectric element based watch (such as depicted in annotated Fig. 2 below, a first thermally conductive element, such as the bottom element of 3, see line 15-18, column 3); 

    PNG
    media_image1.png
    411
    674
    media_image1.png
    Greyscale

Annotated Fig. 2
a thin-film thermoelectric layer comprising a plurality of sets of thermoelectric legs formed on a solid, continuous surface of a substrate solely proximate a periphery of the solid, continuous surface of the substrate (as depicted in Fig. 2 and annotated Fig. 2 above, a thin-film thermoelectric layer comprising a plurality of sets of thermoelectric legs formed on a solid, continuous top surface of a substrate, such as the top element of 3 as it forms an underlying and mechanically supporting layer, solely proximate a periphery of the solid, continuous surface of the substrate as there is no sets of thermoelectric legs disposed at the center of the watch away from the periphery), 
each set of the plurality of sets comprising an N-type thermoelectric leg and a P-type thermoelectric leg electrically in contact with one another (see, for example, Fig. 4; see line 53-67, column 3), and 
the substrate of the thin-film thermoelectric layer directly contacting the first thermally conductive element on an inside of the thermoelectric element based watch as compared to an outside of the first thermally conductive element serving as the hot end (as depicted in Fig. 2 and annotated Fig. 2 above, the cited substrate of the thin-film thermoelectric layer directly contacting the cited first thermally conductive element on an inside of the thermoelectric element based watch as compared to an outside of the first thermally conductive element serving as the hot end, see line 15-18, column 3); 
a second thermally conductive element attached to a body case of the thermoelectric element based watch (2, Fig. 2), 
the second thermally conductive element serving as a cold end of the thermoelectric element based watch (see line 12-15, column 3), and 
the second thermally conductive element being a ring serving as a bezel of the thermoelectric element based watch (see line 12, column 3 teaching “bezel-caseband 2”; the cited second thermally conductive element 2 is cited to read on the claimed “ring” as it is depicted in Fig. 1-2 as including a ring shape and including a circular shape with a missing central area), with 
at least some solid portion of the ring being directly above the formed plurality of sets of the thermoelectric legs solely proximate the periphery of the solid, continuous surface of the substrate (as depicted in Fig. 2 and annotated Fig. 2 above, at least some solid portion of the cited ring 2 being directly above the cited formed plurality of sets of the thermoelectric legs solely proximate the periphery of the cited solid, continuous surface of the substrate).

Martin et al. does not disclose the thin-film thermoelectric layer comprises a plurality of sets of thermoelectric legs formed on a substrate, each set of the plurality of sets comprising an N-type thermoelectric leg and a P-type thermoelectric leg electrically in contact with one another and a plurality of metallic pins.
However, Kasichainula teaches a thermoelectric device (see Title). Kasichainula is analogous art because, like applicant and Martin et al., Kasichainula is concerned with thermoelectric devices. Kasichainula teaches a thin-film thermoelectric layer (see Fig. 3-4) comprising 
a plurality of sets of thermoelectric legs formed on a substrate (a plurality of sets of thermoelectric legs 302 depicted in Fig. 3 which are directly connected to metallic pins 402 depicted in Fig. 4 as formed on substrate 350), 
each set of the plurality of sets comprising an N-type thermoelectric leg and a P-type thermoelectric leg electrically in contact with one another (308 and 306 depicted in Fig. 3 as electrically in contact with one another via conductive material 308); and 
a plurality of metallic pins (402, Fig. 4) 
configured to directly contact and directly contacting both a second thermally conductive element on another inside of the thermoelectric device as compared to another outside of the second thermally conductive element serving as a cold end (see Fig. 4 depicting the cited plurality of metallic pins directly contacting a second thermally conductive element 404/450 on another inside of the thermoelectric device as compared to another outside of the second thermally conductive element 404/450 serving as a cold end as described in [0028] “heat (or, cold)”) and 
the plurality of sets of the thermoelectric legs of the thin-film thermoelectric layer (as depicted in Fig. 3-4, the cited plurality of metallic pins 402 directly contacting the plurality of sets of the thermoelectric legs of the thin-film thermoelectric layer; also see [0026-0030]).

Kasichainula teaches the thin-film thermoelectric layer design with the cited plurality of metallic pins allows the thermoelectric device to operate at higher temperatures and at a wider temperature spectrum which may lead to scalability and cost savings (see [0030]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the thin-film thermoelectric layer in the thermoelectric element based watch of Martin et al. to include the thin-film thermoelectric layer design with the cited plurality of metallic pins suggested by Kasichainula because it would have led to allowing the thermoelectric element based watch to operate at higher temperatures and at a wider temperature spectrum which may lead to scalability and cost savings.
The combination of Martin et al. to include the thin-film thermoelectric layer design of Kasichainula, which includes the cited plurality of metallic pins, teaches the claimed “such that each of a pair of the plurality of metallic pins extends vertically from a corresponding set of the plurality of sets of the thermoelectric legs to the at least some solid portion of the ring directly above the corresponding set of the plurality of sets of the thermoelectric legs” because Kasichainula teaches the plurality of metallic pins extending directly vertically above each corresponding set of the plurality of sets of the thermoelectric legs directly to a second thermally conductive element (recall Fig. 4), which would correspond to the cited plurality of metallic pins extending directly vertically above each corresponding cited set of the plurality of sets of the thermoelectric legs directly to the cited second thermally conductive element 2 depicted in Fig. 2 and annotated Fig. 2 above in the watch of Martin et al.
The combination of Martin et al. to include the thin-film thermoelectric layer design of Kasichainula, which includes the cited plurality of metallic pins, teaches the claimed “wherein, based on the direct contact of the plurality of metallic pins with both the second thermally conductive element and the plurality of sets of the thermoelectric legs of the thin-film thermoelectric layer, the thermoelectric element based watch is powered in accordance with a temperature difference between the hot end and the cold end thereof” as Martin et al. teaches “An electric wrist watch including a case containing a timekeeping module, an electrical storage device, and a display device. The case also includes a thermoelectric generator in contact with two heat exchangers. The two heat exchangers are arranged such that they are at least temporarily at different temperatures, with one of the heat exchangers being in contact with the surrounding air.” (see Abstract) and Kasichainula teaches the plurality of metallic pins allows the thermoelectric device to operate at higher temperatures (see [0030]).
With regard to claims 2 and 11, independent claims 1 and 10 are obvious over Martin et al. in view of Kasichainula under 35 U.S.C. 103 as discussed above. Kasichainula teaches wherein
the plurality of metallic pins comprises pogo pins (see [0028]).
With regard to claims 3 and 12, independent claims 1 and 10 are obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above.
Kasichainula does not teach wherein each metallic pin of the plurality of metallic pins is of sub-millimeter thickness.
However, the thickness of each metallic pin is a result effective variable directly affecting operating temperature and temperature spectrum of the thermoelectric device (see Kasichainula at [0030]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the thickness of each metallic pin of the plurality of metallic pins in the device of Martin et al., as modified by Kasichainula above, and arrive at the claimed range for thickness through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the operating temperature and temperature spectrum of the thermoelectric device.
With regard to claim 5, independent claim 1 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al. teaches wherein
the second thermally conductive element configured to serve as the cold end is a metallic element (see line 12, column 3).
With regard to claim 6, independent claim 1 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al. teaches wherein
the first thermally conductive element serving as the hot end is a metallic back plate (see line 14-16, column 3 and annotated Fig. 2 above).
With regard to claim 7, independent claim 1 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al., as modified above, teaches wherein
an empty space around a movement of the thermoelectric element based watch enables accommodation of the plurality of metallic pins (see Fig. 4 of Kasichainula depicting an empty space accommodating the plurality of metallic pins which, as modified into the watch of Martin et al. above, would provide for an empty space around a movement of the cited thermoelectric element based watch enabling accommodation of the cited plurality of metallic pins).
With regard to claims 8 and 14, independent claims 1 and 10 are obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al. discloses wherein
the thin-film thermoelectric layer has a shape corresponding to a shape of the first thermally conductive element (as depicted in Fig. 2 and annotated Fig. 2 above, the cited thin-film thermoelectric layer has a shape at the bottom surface of the cited substrate corresponding to a shape of the top surface of the cited first thermally conductive element).
With regard to claim 9, independent claim 1 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al., as modified above, teaches wherein
an area between the second thermally conductive element and the thin-film thermoelectric layer, and around the plurality of metallic pins, is one of vacuum insulated and filled with a spacer material (see Fig. 4 of Kasichainula depicting an area between the second thermally conductive element 404/450 and the thin film thermoelectric layer and around the plurality of metallic pins 402 that is either vacuum insulated, having no gas, or filled with a spacer material, such as the gas environment cited to read on the claimed “spacer material” as it is a material which physically spaces/separates the area between the second thermally conductive element and the thin-film thermoelectric layer, and around the plurality of metallic pins which, as modified into the watch of Martin et al. above, would provide for an area between the cited second thermally conductive element 2 and the cited thin-film thermoelectric layer, and around the cited plurality of metallic pins, is one of vacuum insulated and filled with a spacer material).
With regard to claim 15, Martin et al. discloses a thermoelectric element based watch comprising: 
a first thermally conductive element serving as a hot end of the thermoelectric element based watch (such as depicted in annotated Fig. 2 below, a first thermally conductive element, such as the bottom element of 3, see line 15-18, column 3); 

    PNG
    media_image1.png
    411
    674
    media_image1.png
    Greyscale

Annotated Fig. 2
a thin-film thermoelectric layer comprising a plurality of sets of thermoelectric legs formed on a solid, continuous surface of a substrate solely proximate a periphery of the solid, continuous surface of the substrate (as depicted in Fig. 2 and annotated Fig. 2 above, a thin-film thermoelectric layer comprising a plurality of sets of thermoelectric legs formed on a solid, continuous top surface of a substrate, such as the top element of 3 as it forms an underlying and mechanically supporting layer, solely proximate a periphery of the solid, continuous surface of the substrate as there is no sets of thermoelectric legs disposed at the center of the watch away from the periphery), 
each set of the plurality of sets comprising an N-type thermoelectric leg and a P-type thermoelectric leg electrically in contact with one another (see, for example, Fig. 4; see line 53-67, column 3), and 
the substrate of the thin-film thermoelectric layer directly contacting the first thermally conductive element on an inside of the thermoelectric element based watch as compared to an outside of the first thermally conductive element serving as the hot end (as depicted in Fig. 2 and annotated Fig. 2 above, the cited substrate of the thin-film thermoelectric layer directly contacting the cited first thermally conductive element on an inside of the thermoelectric element based watch as compared to an outside of the first thermally conductive element serving as the hot end, see line 15-18, column 3); 
a second thermally conductive element attached to a body case of the thermoelectric element based watch (2, Fig. 2), 
the second thermally conductive element serving as a cold end of the thermoelectric element based watch (see line 12-15, column 3), and 
the second thermally conductive element being a ring serving as a bezel of the thermoelectric element based watch (see line 12, column 3 teaching “bezel-caseband 2”; the cited second thermally conductive element 2 is cited to read on the claimed “ring” as it is depicted in Fig. 1-2 as including a ring shape and including a circular shape with a missing central area), with 
at least some solid portion of the ring being directly above the formed plurality of sets of the thermoelectric legs solely proximate the periphery of the solid, continuous surface of the substrate (as depicted in Fig. 2 and annotated Fig. 2 above, at least some solid portion of the cited ring 2 being directly above the cited formed plurality of sets of the thermoelectric legs solely proximate the periphery of the cited solid, continuous surface of the substrate).

Martin et al. does not disclose the thin-film thermoelectric layer comprises a plurality of sets of thermoelectric legs formed on a substrate, each set of the plurality of sets comprising an N-type thermoelectric leg and a P-type thermoelectric leg electrically in contact with one another and a plurality of metallic pins.
However, Kasichainula teaches a thermoelectric device (see Title). Kasichainula is analogous art because, like applicant and Martin et al., Kasichainula is concerned with thermoelectric devices. Kasichainula teaches a thin-film thermoelectric layer (see Fig. 3-4) comprising 
a plurality of sets of thermoelectric legs formed on a substrate (a plurality of sets of thermoelectric legs 302 depicted in Fig. 3 which are directly connected to metallic pins 402 depicted in Fig. 4 as formed on substrate 350), 
each set of the plurality of sets comprising an N-type thermoelectric leg and a P-type thermoelectric leg electrically in contact with one another (308 and 306 depicted in Fig. 3 as electrically in contact with one another via conductive material 308); and 
a plurality of metallic pins (402, Fig. 4) 
configured to directly contact and directly contacting both a second thermally conductive element on another inside of the thermoelectric device as compared to another outside of the second thermally conductive element serving as a cold end (see Fig. 4 depicting the cited plurality of metallic pins directly contacting a second thermally conductive element 404/450 on another inside of the thermoelectric device as compared to another outside of the second thermally conductive element 404/450 serving as a cold end as described in [0028] “heat (or, cold)”) and 
the plurality of sets of the thermoelectric legs of the thin-film thermoelectric layer (as depicted in Fig. 3-4, the cited plurality of metallic pins 402 directly contacting the plurality of sets of the thermoelectric legs of the thin-film thermoelectric layer; also see [0026-0030]).

Kasichainula teaches the thin-film thermoelectric layer design with the cited plurality of metallic pins allows the thermoelectric device to operate at higher temperatures and at a wider temperature spectrum which may lead to scalability and cost savings (see [0030]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the thin-film thermoelectric layer in the thermoelectric element based watch of Martin et al. to include the thin-film thermoelectric layer design with the cited plurality of metallic pins suggested by Kasichainula because it would have led to allowing the thermoelectric element based watch to operate at higher temperatures and at a wider temperature spectrum which may lead to scalability and cost savings.
The combination of Martin et al. to include the thin-film thermoelectric layer design of Kasichainula, which includes the cited plurality of metallic pins, teaches the claimed “such that each of a pair of the plurality of metallic pins extends vertically from a corresponding set of the plurality of sets of the thermoelectric legs to the at least some solid portion of the ring directly above the corresponding set of the plurality of sets of the thermoelectric legs” because Kasichainula teaches the plurality of metallic pins extending directly vertically above each corresponding set of the plurality of sets of the thermoelectric legs directly to a second thermally conductive element (recall Fig. 4), which would correspond to the cited plurality of metallic pins extending directly vertically above each corresponding cited set of the plurality of sets of the thermoelectric legs directly to the cited second thermally conductive element 2 depicted in Fig. 2 and annotated Fig. 2 above in the watch of Martin et al.
The combination of Martin et al. to include the thin-film thermoelectric layer design of Kasichainula, which includes the cited plurality of metallic pins, teaches the claimed “wherein, based on the direct contact of the plurality of metallic pins with both the second thermally conductive element and the plurality of sets of the thermoelectric legs of the thin-film thermoelectric layer, the thermoelectric element based watch is powered in accordance with a temperature difference between the hot end and the cold end thereof” as Martin et al. teaches “An electric wrist watch including a case containing a timekeeping module, an electrical storage device, and a display device. The case also includes a thermoelectric generator in contact with two heat exchangers. The two heat exchangers are arranged such that they are at least temporarily at different temperatures, with one of the heat exchangers being in contact with the surrounding air.” (see Abstract) and Kasichainula teaches the plurality of metallic pins allows the thermoelectric device to operate at higher temperatures (see [0030]).
Martin et al., as modified above, teaches wherein an area between the second thermally conductive element and the thin-film thermoelectric layer, and around the plurality of metallic pins, is one of vacuum insulated and filled with a spacer material (see Fig. 4 of Kasichainula depicting an area between the second thermally conductive element 404/450 and the thin film thermoelectric layer and around the plurality of metallic pins 402 that is either vacuum insulated, having no gas, or filled with a spacer material, such as the gas environment cited to read on the claimed “spacer material” as it is a material which physically spaces/separates the area between the second thermally conductive element and the thin-film thermoelectric layer, and around the plurality of metallic pins which, as modified into the watch of Martin et al. above, would provide for an area between the cited second thermally conductive element 2 and the cited thin-film thermoelectric layer, and around the cited plurality of metallic pins, is one of vacuum insulated and filled with a spacer material).
With regard to claim 16, independent claim 15 is obvious over Martin et al. in view of Kasichainula under 35 U.S.C. 103 as discussed above. Kasichainula teaches wherein
the plurality of metallic pins comprises pogo pins (see [0028]).
With regard to claim 17, independent claim 15 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al. teaches wherein
the second thermally conductive element configured to serve as the cold end is a metallic element (see line 12, column 3).
With regard to claim 18, independent claim 15 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al. teaches wherein
the first thermally conductive element serving as the hot end is a metallic back plate (see line 14-16, column 3 and annotated Fig. 2 above).
With regard to claim 19, independent claim 15 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al., as modified above, teaches wherein
an empty space around a movement of the thermoelectric element based watch enables accommodation of the plurality of metallic pins (see Fig. 4 of Kasichainula depicting an empty space accommodating the plurality of metallic pins which, as modified into the watch of Martin et al. above, would provide for an empty space around a movement of the cited thermoelectric element based watch enabling accommodation of the cited plurality of metallic pins).
With regard to claim 20, independent claim 15 is obvious over Martin et al.in view of Kasichainula under 35 U.S.C. 103 as discussed above. Martin et al. discloses wherein
the thin-film thermoelectric layer has a shape corresponding to a shape of the first thermally conductive element (as depicted in Fig. 2 and annotated Fig. 2 above, the cited thin-film thermoelectric layer has a shape at the bottom surface of the cited substrate corresponding to a shape of the top surface of the cited first thermally conductive element).
Claim(s) 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin et al. (U.S. Patent No. 4,106,279) in view of Kasichainula (U.S. Pub. No. 2018/0159013 A1), as applied to claims 1-3, 5-12, and 14-20 above, and in further view of Ballantine et al. (U.S. Pub. No. 2003/0003330 A1).
With regard to claims 4 and 13, independent claims 1 and 10 are obvious over Martin et al. in view of Kasichainula under 35 U.S.C. 103 as discussed above.
Martin et al., as modified by Kasichainula above, does not disclose each metallic pin of the plurality of metallic pins is made of gold coated copper.
However, Ballantine et al. teaches a device, which can include a thermoelectric device (see [0122] teaching “thermocouple”). Ballantine et al. also teaches conventional thermally conductive materials can gold coated copper (see [0120]). Ballantine et al. is analogous art because Ballantine teaches thermoelectric device and because Ballantine et al., like applicant and Martin et al., is concerned with thermally conductive materials. 
Thus, at the time of the filing, it would have been obvious to a person having ordinary skill in the art to have selected the thermally conductive material of gold plated copper suggested by Ballantine et al. for the metallic pins in Martin et al., as modified by Kasichainula above, because the selection of a known material based on its suitability for its intended use, in the instant case a thermally conductive material/metallic material, supports a prima facie obviousness determination (see MPEP 2144.07).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        June 6, 2022